NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                   Electronically Filed
                                                   Intermediate Court of Appeals
                                                   CAAP-XX-XXXXXXX
                                                   02-OCT-2020
                                                   08:08 AM


                            NO. CAAP-XX-XXXXXXX

                 IN THE INTERMEDIATE COURT OF APPEALS

                         OF THE STATE OF HAWAI#I


                U.S. BANK TRUST, N.A., AS TRUSTEE FOR LSF9
             MASTER PARTICIPATION TRUST, Plaintiff-Appellee,
                                     v.
           PATRICK LOWELL VERHAGEN; PATRICK LOWELL VERHAGEN,
            TRUSTEE OF THE PATRICK LOWELL VERHAGEN REVOCABLE
         TRUST DATED OCTOBER 29, 1999, Defendants-Appellants,
                                    and
               WELLS FARGO BANK, N.A., Defendant-Appellee,
                                    and
                 DOES 1 THROUGH 20, INCLUSIVE, Defendants


         APPEAL FROM THE CIRCUIT COURT OF THE SECOND CIRCUIT
                       (CIVIL NO. 16-1-0147(1))


                   AMENDED SUMMARY DISPOSITION ORDER
          (By:   Ginoza, Chief Judge, Chan and Hiraoka, JJ.)

          Defendant-Appellant Patrick Lowell Verhagen
and Patrick Lowell Verhagen, Trustee of the Patrick Lowell
Verhagen Revocable Trust Dated October 29, 1999 (collectively
Verhagen) appeal from the Judgment entered on September 25, 2017,
by the Circuit Court of the Second Circuit (Circuit Court).1               The
Judgment was entered pursuant to the Circuit Court's "Findings of
Fact and Conclusions of Law; Order Granting Plaintiff's Motion
for Summary Judgment and for Interlocutory Decree of Foreclosure




     1
         The Honorable Rhonda I.L. Loo presided.
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

Filed January 31, 2017" (Summary Judgment Order) also entered on
September 25, 2017.
          On appeal, Verhagen argues the Circuit Court erred in
granting summary judgment in favor of Plaintiff-Appellee U.S.
Bank Trust, N.A., as Trustee for LFS9 Master Participation Trust
(U.S. Bank), when there were genuine issues of material fact as
to whether U.S. Bank had standing to bring a foreclosure action
against Verhagen.
          Upon careful review of the record and the briefs
submitted by the parties and having given due consideration to
the arguments advanced and the issues raised by the parties, as
well as the relevant legal authorities, we resolve Verhagen's
points of error as follows, and we vacate and remand.
                          I. Background
          In its "Verified Complaint to Foreclose Mortgage" filed
on March 23, 2016 (Verified Complaint), U.S. Bank alleged that
Patrick Verhagen executed and delivered an Adjustable Rate Note
(Note) dated September 24, 2007, to original lender Washington
Mutual Bank, F.A. (Washington Mutual).          The Verified Complaint
further asserted that "[U.S. Bank] is the current holder of the
Note with standing to prosecute the instant action by virtue of
the blank indorsement to the Note, which thereby converted the
Note to a bearer instrument, and because [U.S. Bank] is in
possession of the indorsed in blank Note." The Verified
Complaint also asserted that the Note was secured by a Mortgage,
dated September 24, 2007, in favor of Washington Mutual, and that
the Mortgage was subsequently assigned to JP Morgan Chase Bank
(JPMorgan) via an assignment recorded on November 24, 2014, and
then assigned to U.S. Bank via an assignment recorded on July 31,
2015.2
          Attached to the Verified Complaint is a "Verification
to Foreclosure Complaint" executed by Julia Jackson (Jackson), an


      2
         The Assignment of Mortgage recorded on November 24, 2014, states that
the Mortgage was assigned by the Federal Deposit Insurance Corporation, as
receiver of Washington Mutual, to JPMorgan.

                                      2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

"Authorized Signatory" of Caliber Home Loans, Inc. (Caliber),
which "has the contractual right and responsibility to service
the Loan on behalf of [U.S. Bank]." Jackson's verification
states, in relevant part, that she reviewed the Verified
Complaint and "hereby confirm[s] the factual accuracy of the
statements contained therein to the best of my knowledge," that
she has "verified and hereby confirm[s] possession of the
original Note by Plaintiff," and that "[t]he Note is indorsed in
blank, which thereby converted the Note to a bearer instrument."
          On January 31, 2017, U.S. Bank filed a motion for
summary judgment and attached, inter alia, a declaration by
Alyssa Salyers (Salyers), a "Foreclosure Document Specialist II"
employed by Caliber. Verhagen opposed the summary judgment
motion, asserting, inter alia, that U.S. Bank failed to establish
possession of the original Note when U.S. Bank filed the Verified
Complaint, and thus failed to establish standing under Bank of
Am., N.A. v. Reyes-Toledo, 139 Hawai#i 361, 390 P.3d 1248 (2017)
(Reyes-Toledo I). On September 25, 2017, the Circuit Court
entered the Summary Judgment Order and the Judgment, from which
Verhagen appealed.
          While this appeal was pending, U.S. Bank filed in the
Circuit Court a "Motion to Ratify and/or Amend Findings of Fact
and Conclusions of Law; Order Granting Plaintiff's Motion for
Summary Judgment and for Interlocutory Decree of Foreclosure
Filed January 31, 2017; and Judgment, Entered on September 25,
2017" (Motion to Ratify). In filing the Motion to Ratify, U.S.
Bank cited Rule 60(b) of the Hawai#i Rules of Civil Procedure
(HRCP) and the procedure under Life of the Land v. Ariyoshi, 57
Haw. 249, 252, 553 P.2d 464, 466 (1976), seeking to have the
Circuit Court certify how it would rule so that U.S. Bank could
request a temporary remand of the case back to the Circuit Court.
The Motion to Ratify noted that U.S. Bank had addressed the
Reyes-Toledo criteria prior to the hearing on its motion for
summary judgment, but asserted that after it submitted the
proposed foreclosure judgment to the Circuit Court, the Hawai#i

                                  3
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

Supreme Court had issued U.S. Bank N.A. v. Mattos, 140 Hawai#i
26, 30, 398 P.3d 615, 619 (2017), which U.S. Bank noted
"clarified the evidentiary standard applicable in foreclosure
cases." U.S. Bank thus asserted that the new requirements in
Mattos arguably had not been considered by the Circuit Court and
thus U.S. Bank sought to have the Circuit Court clarify that it
had considered the evidence under the appropriate legal standard
that now existed following Reyes-Toledo and Mattos. The Motion
to Ratify contained, inter alia, a supplemental declaration by
Melinda Patterson (Patterson), an "Authorized Officer" employed
by Caliber. The Patterson supplemental declaration states, in
part, that "Plaintiff, or its agent on Plaintiff's behalf, was in
possession of the original wet-ink, indorsed in blank Note when
the above-captioned foreclosure action was commenced on March 23,
2016 and since" and that "Plaintiff, its agent on Plaintiff's
behalf, or Plaintiff's counsel on Plaintiff's behalf, have been
in possession of the original indorsed in blank Note since before
this foreclosure action was commenced on March 23, 2016."
          Patterson also attests to the existence of a
"Certification" executed by Jennifer Martin (Martin), an
"Authorized Signatory, Collateral Management" and employee of
Caliber, which purports to "evidence that the original wet ink,
indorsed in blank Note was in Caliber's possession on Plaintiff's
behalf on February 9, 2016" and "indicates that the original wet-
ink Note was indorsed in blank no later than February 9, 2016, as
the original wet-ink Note was electronically scanned and uploaded
to Caliber's business records on or before February 9, 2016 and
the scanned copy of the original wet-ink Note that was uploaded
to Caliber's business records on or before February 9, 2016
contains a blank indorsement on page 6 of the Note."
          In addition, Patterson declared that an attached
"Attorney's Bailee Letter Agreement" (Attorney Bailee Letter)
signed by Jennifer Williams (Williams), an "Authorized Signatory"
employed by Caliber, is evidence that "the original wet-ink,
indorsed in blank Note was transmitted to Plaintiff's legal

                                  4
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

counsel on or around December 9, 2016 and was received by
Plaintiff's counsel on or around December 14, 2016."
          The Motion to Ratify was in essence a request for the
Circuit Court to indicate that it would take further action on
U.S. Bank's motion for summary judgment, considering the
additional submissions of Patterson's supplemental declaration
and the other attachments thereto.
          On July 27, 2018, the Circuit Court granted the Motion
to Ratify and also entered its inclination to reconsider the
September 25, 2017 Summary Judgment Order and Judgment "under the
currently applicable legal standard that has developed since
Plaintiff's Motion for Summary Judgment and for Interlocutory
Decree of Foreclosure Filed January 31, 2017 (the "MSJ") was
heard and decided on April 6, 2017, and based on the evidence
submitted[.]" The Circuit Court confirmed that, should the
intermediate court of appeals allow a partial remand, the Circuit
Court intends to reconsider the Judgment and enter an order and
judgment ratifying and/or amending the Judgment consistent with
the currently applicable legal standard and evidence submitted,
and/or setting aside the Judgment and entering an amended
Judgment that will provide the same relief accorded in the
original Judgment nunc pro tunc to September 25, 2017, when the
original Judgment was entered.
          On August 10, 2018, U.S. Bank filed in this court a
"Motion for Temporary Remand and for Fourth Extension of Time to
File Answering Brief." This court granted the motion in part
under the procedure set forth in Life of the Land (permitting a
trial court to consider a Rule 60(b) motion during the pendency
of an appeal and "if the trial court indicates that it is
inclined to grant the motion, application may then be made to the
appellate court for a remand."), noting that the Circuit Court
had indicated its inclination to amend the Judgment. Hence, the
case was temporarily remanded to the Circuit Court.
          On October 8, 2018, the Circuit Court entered an
"Amended Findings of Fact and Conclusions of Law; Amended Order


                                  5
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

Granting Plaintiff's Motion for Summary Judgment and for
Interlocutory Decree of Foreclosure" (Amended Summary Judgment
Order) and an Amended Judgment.      Jurisdiction then reverted to
this court.
                            II.   Discussion
          In order to establish a right to foreclose, the
foreclosing plaintiff must establish standing, or entitlement to
enforce the subject note, at the time the action was commenced.
Reyes-Toledo I, 139 Hawai#i at 367-70, 390 P.3d at 1254-57. As
expressed by the Hawai#i Supreme Court,
          a foreclosing plaintiff must prove "the existence of
          an agreement, the terms of the agreement, a default by
          the mortgagor under the terms of the agreement, and
          giving of the cancellation notice," as well as prove
          entitlement to enforce the defaulted upon note.
Bank of America, N.A. v. Reyes-Toledo, 143 Hawai#i 249, 263-64,
428 P.3d 761, 775-76 (2018) (quoting Reyes-Toledo I, 139 Hawai#i
at 367-68, 390 P.3d at 1254-55) (format altered).
          Moreover, a declaration in support of a summary
judgment motion must be based on personal knowledge, contain
facts that would be admissible in evidence, and show that the
declarant is competent to testify to the matters contained within
the declaration. Wells Fargo Bank, N.A. v. Behrendt, 142 Hawai#i
37, 44, 414 P.3d 89, 96 (2018) (citing Mattos, 140 Hawai#i at 30,
398 P.3d at 619; Hawai#i Rules of Civil Procedure Rule 56(e);
Rules of the Circuit Courts of the State of Hawai#i Rule 7(g)).
Inadmissible evidence "cannot serve as a basis for awarding or
denying summary judgment." Id. (quoting Haw. Cmty. Fed. Credit
Union v. Keka, 94 Hawai#i 213, 221, 11 P.3d 1, 9 (2000)).
          In the context of foreclosures, the Hawai#i Supreme
Court has adopted certain criteria for admissibility of
promissory notes, including whether an employee of a business
that receives records from another business can be a "qualified
witness" to establish a sufficient foundation for admission of
such records under Hawaii Rules of Evidence (HRE) Rule




                                    6
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

803(b)(6).3 Mattos, 140 Hawai#i at 30-33, 398 P.3d at 619-622;
Behrendt, 142 Hawai#i 37, 44-46, 414 P.3d 89, 96-98; Nationstar
Mortgage LLC v. Kanahele, 144 Hawai#i 394, 402-404, 443 P.3d 86,
94-96 (2019). In Mattos, the Hawai#i Supreme Court relied on the
analysis in State v. Fitzwater, 122 Hawai#i 354, 365-66, 227 P.3d
520, 531-32 (2010), stating:
            Fitzwater addressed the admissibility of business documents
            authenticated by an employee of another business, stating:
                  A person can be a "qualified witness" who can
                  authenticate a document as a record of regularly
                  conducted activity under HRE Rule 803(b)(6) or its
                  federal counterpart even if he or she is not an
                  employee of the business that created the document, or
                  has no direct, personal knowledge of how the document
                  was created. As one leading commentator has noted:

                  ... [sic] The phrase "other qualified witness" is
                  given a very broad interpretation. The witness need
                  only have enough familiarity with the record-keeping
                  system of the business in question to explain how the
                  record came into existence in the ordinary course of
                  business. The witness need not have personal
                  knowledge of the actual creation of the documents or
                  have personally assembled the records. In fact, the
                  witness need not even be an employee of the
                  record-keeping entity as long as the witness
                  understands the entity's record-keeping system.

                  There is no requirement that the records have been
                  prepared by the entity that has custody of them, as
                  long as they were created in the regular course of
                  some entity's business.



     3
         HRE Rule 803(b)(6) states:
            Rule 803 Hearsay exceptions; availability of
            declarant immaterial. The following are not excluded
            by the hearsay rule, even though the declarant is
            available as a witness:

            . . . .
            (b) Other exceptions.
                  (6) Records of regularly conducted activity. A
                      memorandum, report, record, or data
                      compilation, in any form, of acts, events,
                      conditions, opinions, or diagnoses, made in
                      the course of a regularly conducted
                      activity, at or near the time of the acts,
                      events, conditions, opinions, or diagnoses,
                      as shown by the testimony of the custodian
                      or other qualified witness[.]
            (Emphasis added).

                                      7
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

                The sufficiency of the foundation evidence depends in
                part on the nature of the documents at issue.
                Documents that are "standard records of the type
                regularly maintained by firms in a particular industry
                may require less by way of foundation testimony than
                less conventional documents proffered for admission as
                business records."

                Thus, an employee of a business that receives records
                from another business can be a qualified witness who
                can establish a sufficient foundation for their
                admission as records of the receiving business under
                HRE Rule 803(b)(6).

Mattos, 140 Hawai#i at 32, 398 P.3d at 621 (quoting Fitzwater,
122 Hawai#i at 366, 227 P.3d at 532).
           Subsequently, as further explained in Behrendt:
          The court in Mattos held that a witness may be qualified to
          provide the testimony required by HRE Rule 803(b)(6) even if
          the witness is not employed by the business that created the
          document or lacks direct, personal knowledge of how the
          document was created. Id. "There is no requirement that
          the records have been prepared by the entity that has
          custody of them, as long as they were created in the regular
          course of some entity's business." Id. (quoting State v.
          Fitzwater, 122 Hawai#i 354, 366, 227 P.3d 520, 532 (2010)).
          The witness, however, must have enough familiarity with the
          record-keeping system of the business that created the
          record to explain how the record was generated in the
          ordinary course of business. Id.
          Records received from another business and incorporated into
          the receiving business' records may in some circumstances be
          regarded as "created" by the receiving business. Id.
          Incorporated records are admissible under HRE Rule 803(b)(6)
          when a custodian or qualified witness testifies that the
          documents were incorporated and kept in the normal course of
          business, that the incorporating business typically relies
          upon the accuracy of the contents of the documents, and the
          circumstances otherwise indicate the trustworthiness of the
          document. See id.; Fitzwater, 122 Hawai#i at 367-68, 227
          P.3d at 533-34.

142 Hawai#i at 45-46, 414 P.3d at 97-98 (emphases added).
          Here, neither the verification by Jackson, the
declaration by Salyers, nor the supplemental declaration by
Patterson, contain the necessary foundation to support admission
of the Note under Mattos, Behrendt or Kanahele to establish that
U.S. Bank had possession of the Note when it commenced this
foreclosure action, as required by Reyes-Toledo I.
          In her verification, which was attached to the Verified
Complaint, Jackson asserted "I have verified and hereby confirm
possession of the original Note by [U.S. Bank][,]" and that "the

                                    8
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

Note is indorsed in blank[.]" However, Jackson does not
establish she is a qualified witness under HRE Rule 803(b)(6) for
admission of the Note. In terms of her qualifications to admit
the Note, Jackson's verification states only that she is
"employed as a[n] Authorized Signatory by [Caliber], and that:
                2.    I have access to and am familiar with Caliber's
          books and records regarding the Loan, including Caliber's
          servicing records and copies of the applicable loan
          documents. I am familiar with the manner in which Caliber
          maintains its books and records, including computer records
          relating to the servicing of the Loan. Caliber's records
          are made at or near the time of the occurrence of the
          matters set forth in such records, by an employee or
          representative with knowledge of the acts or events
          recorded. Such records are obtained, kept and maintained by
          Caliber in the regular course of Caliber's business.
          Caliber relies on such records in the ordinary course of its
          business.

Jackson's verification does not state that she is a custodian of
records for Caliber. Further, her verification does not
demonstrate that she has "enough familiarity with the
record-keeping system of the business that created the record to
explain how the record was generated in the ordinary course of
business." Behrendt, 142 Hawai#i at 45, 414 P.3d at 97; Mattos,
140 Hawai#i at 32-33, 398 P.3d at 621-22. Thus, Jackson's
verification fails to establish that she is a "qualified witness"
for purposes of admitting the Note under the HRE Rule 803(b)(6).
           The Salyers Declaration, attached in support of U.S.
Bank's summary judgment motion, likewise does not establish that
Salyers is a custodian of records for Caliber or a qualified
witness with regards to admitting the Note. Salyers, a
"Foreclosure Document Specialist II" employed by Caliber, attests
in pertinent part:
                2.    I have access to and am familiar with Caliber's
          books and records regarding the Loan, including Caliber's
          servicing records and copies of the applicable loan
          documents. I am familiar with the manner in which Caliber
          maintains its books and records, including computer records
          relating to the servicing of the Loan. Caliber's records
          are made at or near the time of the occurrence of the
          matters set forth in such records, by an employee or
          representative with knowledge of the acts or events
          recorded. Such records are obtained, kept and maintained by
          Caliber in the regular course of Caliber's business.
          Caliber relies on such records in the ordinary course of its
          business. Caliber's records include and incorporate records

                                    9
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          for the Subject Loan obtained from JPMorgan Chase Bank, N.A.
          ("Prior Servicer"), the prior loan servicer for the Subject
          Loan. The records obtained by Caliber from the Prior
          Servicer are kept and maintained by Caliber in the ordinary
          course of its business for the purpose of maintaining an
          accounting of payments received, expenses incurred, and
          amounts advanced with regard to the Subject Loan, and such
          records are relied upon by Caliber in the regular course of
          its business.

However, Salyers does not attest to being familiar with the
record-keeping system of Washington Mutual or JP Morgan. See
Behrendt, 142 Hawai#i at 45-46, 414 P.3d at 97-98; Mattos, 140
Hawai#i at 32-33, 398 P.3d at 621-22.
           Finally, even the supplemental declaration by Patterson
fails to establish under Mattos and Behrendt that she is a
custodian of records or a qualified witness for purposes of
admitting the Note as evidence pursuant to HRE Rule 803(b)(6).
Patterson attests, in pertinent part:
                2.    I have access to and am familiar with Caliber's
          books and records regarding the Loan, including Caliber's
          servicing records and copies of the applicable loan
          documents. I am familiar with the manner in which Caliber
          maintains its books and records, including computer records
          relating to the servicing of the Loan. Caliber's records
          are made at or near the time of the occurrence of the
          matters set forth in such records, by an employee or
          representative with knowledge of the acts or events
          recorded. Such records are obtained, kept and maintained by
          Caliber in the regular course of Caliber's business.
          Caliber relies on such records in the ordinary course of its
          business. Caliber's records include and incorporate records
          for the Loan obtained from JPMorgan Chase Bank, N.A. ("Prior
          Servicer"), the prior loan servicer for the Loan. The
          records obtained by Caliber from the Prior Servicer are kept
          and maintained by Caliber in the ordinary course of its
          business for the purpose of maintaining an accounting of
          payments received, expenses incurred, and amounts advanced
          with regard to the Loan, and such records are relied upon by
          Caliber in the regular course of its business. The
          information regarding the Loan transferred to Caliber from
          the Prior Servicer has been validated in many ways,
          including, but not limited to, going through a due diligence
          phase, review of hard copy documents, and review of the
          payment history and accounting of other fees, costs, and
          expenses charged to the Loan by Prior Servicer. It is
          Caliber's regular practice, after these phases are complete,
          to receive records from prior servicers and integrate these
          records into Caliber's business records at the time of
          acquisition. Once integrated, Caliber maintains and relies
          on these business records in the ordinary course of its
          mortgage loan servicing business.

Like Jackson and Salyers, Patterson does not attest to being
familiar with the record-keeping system of JP Morgan (the prior

                                   10
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

servicer) or Washington Mutual (which purportedly created and
indorsed the Note in blank).
          Without the required foundation for admission of the
Note, Patterson's assertion that U.S. Bank, or its counsel
Aldridge Pite, LLP (Aldridge Pite), was in possession of the
original Note when this action was filed does not meet the
requirements under Reyes-Toledo I, Mattos, or Behrendt. Further,
Patterson's reliance on an Attorney Bailee Letter Agreement,
signed by Caliber "Authorized Signatory" Williams and a
representative from Aldridge Pite, and the Certification signed
by Caliber "Authorized Signatory" Martin, are similarly unhelpful
in establishing the requirements under Reyes-Toledo I. Neither
document helps to establish a sufficient basis to admit the Note,
the Certification does not certify possession of the original
Note by U.S. Bank at the time the Verified Complaint was filed,
and the Attorney Bailee Letter was executed approximately nine
months after U.S. Bank commenced the foreclosure action.
          Finally, we reject U.S. Bank's argument that Verhagen's
failure to file an opposition to the Motion to Ratify constituted
a waiver of Verhagen's right to challenge the Motion to Ratify or
the Patterson declaration on appeal. The Motion to Ratify sought
to have the Circuit Court clarify its previous summary judgment
ruling. For purposes of summary judgment:
          the moving party has the burden of producing support for its
          claim that: (1) no genuine issue of material fact exists
          with respect to the essential elements of the claim or
          defense which the motion seeks to establish or which the
          motion questions; and (2) based on the undisputed facts, it
          is entitled to summary judgment as a matter of law. Only
          when the moving party satisfies its initial burden of
          production does the burden shift to the non-moving party to
          respond to the motion for summary judgment and demonstrate
          specific facts, as opposed to general allegations, that
          present a genuine issue worthy of trial.

Mattos, 140 Hawai#i at 30, 398 P.3d at 619 (emphasis added).
Here, where U.S. Bank as summary judgment movant did not meet its
initial burden, the burden did not shift to Verhagen. Moreover,
the ultimate burden of persuasion always remains with U.S. Bank
and requires U.S. Bank to convince the court that no genuine


                                   11
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

issue of material fact exists and that it is entitled to summary
judgment as a matter of law. Id. U.S. Bank did not establish
its entitlement to summary judgment and Verhagen's failure to
challenge the Motion to Ratify is of no consequence in our review
of the summary judgment rulings by the Circuit Court.
          In light of the admissible evidence in the record, U.S.
Bank failed to demonstrate that it was in possession of the
original, blank indorsed Note at the time this action was
commenced. We need not address Verhagen's other arguments,
including his contention that the blank indorsement on the Note
by Cynthia A. Riley was fraudulent.
          Viewing the facts and inferences in the light most
favorable to Verhagen, as we must for purposes of reviewing a
summary judgment ruling, Reyes-Toledo I, 139 Hawai#i at 371, 390
P.3d at 1258, there is a genuine issue of material fact as to
whether U.S. Bank had standing and was entitled to enforce the
subject Note when this foreclosure action was commenced. Thus,
under Reyes-Toledo I, Mattos and Behrendt, U.S. Bank has not met
its initial burden to show that it was entitled to summary
judgment for the decree of foreclosure.
                         III. Conclusion
          Based on the foregoing, the following entered by the
Circuit Court of the Second Circuit are vacated:
          (1) the September 25, 2017 Judgment;
          (2) the September 25, 2017 "Findings of Fact and
Conclusions of Law; Order Granting Plaintiff's Motion for Summary
Judgment and for Interlocutory Decree of Foreclosure Filed
January 31, 2017";
          (3) the October 8, 2018 "Amended Judgment"; and
          (4) the October 8, 2018 "Amended Findings of Fact and
Conclusions of Law; Order Granting Plaintiff's Motion for Summary
Judgment and for Interlocutory Decree of Foreclosure Filed
January 31, 2017."




                                 12
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          This case is remanded to the Circuit Court for further
proceedings.4
          DATED: Honolulu, Hawai#i, October 2, 2020.


On the briefs:                            /s/ Lisa M. Ginoza
                                          Chief Judge
Gary Victor Dubin,
Frederick J. Arensmeyer,                  /s/ Derrick H.M. Chan
for Defendants-Appellants.                Associate Judge

David B. Rosen,                           /s/ Keith K. Hiraoka
David E. McAllister,                      Associate Judge
Justin S. Moyer,
for Plaintiff-Appellee.




      4
         On remand, the parties may need to address the Hawai #i Supreme
Court's "Order Regarding Foreclosure or Non-Judicial Foreclosure Related
Actions: Certification of Compliance With the Coronavirus Aid, Relief, and
Economic Security Act in Foreclosures" issued on June 26, 2020, which was
further extended by way of an order filed by the Hawai #i Supreme Court on
August 28, 2020.

                                     13